Lacombe, Circuit Judge.
The case is hardly susceptible of argument unless upon the question of what -the intent of congress was. That would involve going back of the face of the statute, which does not seem ambiguous, and entering upon a consideration of the relative rates of duty fixed upon different kinds of goods, and the reasonableness of such rates, — a speculation which, possibly, the modern doctrine as to statutory construction may require, but which I do not feel warranted in *69embarking on in ibis case, where there is not apparent uncertainty to call for special construction. I am satisfied to take the paragraph as it reads, and interpret it according to the language which congress has used. In the first part of the section there are certain rates of duty fixed on different kinds and varieties of kid gloves; then there is a rate,of duty of a dollar per dozen on all men’s gloves assessable in addition to the rate of duty enumerated in the first part of the section, the language being, “in addition to the above rates.” If it happens that the goods are pique or prick seam gloves, there is a duty of 50 cents a dozen assessable in addition to the rates specified in the first part of the section, but there is nothing in the paragraph to indicate that it is to be additional to any one of the fates named in the latter part of the section. I cannot see, therefore, that the phraseology following the words, “in addition to' the above rates,” contemplates a cumulative series of duties. They are alternative. Under whichever one or the other of the four classes the gloves may fall, they are to pay the duty prescribed for that class, in addition to the rate of duty which was fixed in the earlier part of the section. If they fall equally under two or more of the classes named in the latter part of the section, then they shall pay the rate of duty of the highest class within which they may properly be included. Section 5. These are concededly men’s gloves. As men’s gloves they are to pay one dollar a dozen extra. As pique gloves they would pay only fifty cents a dozen extra. They should therefore pay the larger of the two additional rates, viz., one dollar a"dozen. The finding of the board of appraisers is reversed, and the goods will be classified at the regular rate specified by paragraph 458, with the additional rate of one dollar per dozen, prescribed for all men’s gloves.